Citation Nr: 1456588	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the reduction in rating of bilateral hearing loss to noncompensable, effective February 1, 2011, was proper.  

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to November 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a December 2006 rating decision, the RO denied entitlement to a TDIU.  In a November 2010 rating decision, the RO reduced the rating for bilateral hearing loss from 80 percent to noncompensable, effective February 1, 2011.  In June 2012, the RO retroactively increased the rating for hearing loss from 80 to 100 percent, effective from November 24, 2003, to February 1, 2011, based on a finding of clear and unmistakable error (CUE) in a prior decision.  The RO continued the noncompensable rating for hearing loss from February 1, 2011, forward.

The Board remanded this case in March 2012 and January 2014 to afford the Veteran requested hearings.  Accordingly, the Veteran and his wife testified before two of the undersigned in hearings in August 2012 and July 2014.  The Veteran waived his right to a hearing with the third undersigned judge during the July 2014 hearing.  Cf. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  There has been no actual improvement in the Veteran's disability level and ability to function under the ordinary conditions of life and work due to hearing loss since the evidence on which the prior rating was based.

2.  Because the rating reduction was improper and the prior rating of 100 percent must be restored, the Veteran's claims for an increased rating for hearing loss and for TDIU based on the same disability of hearing loss are moot.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the disability rating for hearing loss from 100 percent to 0 percent, effective February 1, 2011, have not been met, and the reduction was void ab initio.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.85 (2014).

2.  The criteria for dismissal of the appeal of entitlement to a compensable rating for hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).

3.  The criteria for dismissal of the appeal of entitlement to a TDIU are met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of rating reduction

There are heightened notification and procedural safeguards in cases where a rating is reduced, and particularly when the prior rating was in effect for five or more years, as in this case.  See 38 C.F.R. §§ 3.105(e), 3.344(a); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

The Veteran was afforded proper notice in this case, but it is unnecessary to discuss the procedures in detail because the appeal must granted based on the substantive evidence.  The evidence does not show an actual improvement in the Veteran's disability level, meaning an actual improvement in the ability to function under the ordinary conditions of life and work, as required in any case of a rating reduction.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  If the rating was continued in order to see if improvement was in fact shown, however, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

In this case, the RO awarded an 80 percent (later amended to 100 percent) rating for the Veteran's bilateral hearing loss based on information in an April 2004 VA (QTC) examination narrative report.  In that report, the examiner related that pure tone threshold averages were 57.5 decibels in the right ear and 51.25 decibels in the left ear, and that speech recognition scores were 35 percent in the right ear and 30 percent in the left ear.  These findings would equate to Level XI hearing impairment in both ears under Table VI; and a 100 percent rating under Table VII.  See 38 C.F.R. § 4.85.  

The examination summary; however was incorrect.  The hearing evaluation report accompanying the summary shows that the "35" and "30" numbers represented speech reception thresholds and not the word recognition percentages.  The word recognition percentages using the Maryland CNC test were actually reported as 92 percent in the right ear and 100 percent in the left.

Nevertheless, the RO determined that a 100 percent rating was warranted for the Veteran's bilateral hearing loss disability, effective November 24, 2003, based on the April 2004 VA examination narrative report.  

The prior and subsequent evaluations for VA treatment and QTC evaluations showed similar pure tone thresholds, with minor fluctuations, and speech reception thresholds using the Maryland CNC word list ranging from 88 to 100 percent.  

The Veteran was noted to have excellent word recognition scores bilaterally in an October 2003 VA record.  In February 2006, the Veteran reported a possible change in hearing since October 2003, and he was noted to have word recognition scores that were good in the right ear and excellent in the left ear.  In March 2006, word reception scores were 88 percent in the right ear and 96 percent in the left ear.  An April 2006 VA treatment record again noted "good" word reception scores.  

The November 2006 VA (QTC) examiner recorded pure tone averages of 55 decibels in the right ear and 57.5 decibels in the left ear using air conduction, which the examiner stated were the most accurate for the Veteran's pure tones.  Speech recognition scores with the Maryland CNC word list were 92 percent in the right ear and 100 percent in the left ear.  The examiner summarized that there was excellent word discrimination bilaterally when tested in quiet at a comfortable listening level, and speech reception thresholds were in agreement with the pure tone results.

A February 2009 VA (QTC) examination report recorded pure tone threshold averages of 62.5 decibels in the right ear and 63.75 decibels in the left ear.  Speech recognition scores were 92 percent bilaterally, with presentation level at 70 decibels on the right and 75 decibels on the left, which was noted to be excellent ability.  

In April 2009, a VA provider recorded "excellent" word recognition bilaterally.

The last VA (QTC) examination in March 2010 recorded pure tone threshold averages of 60 decibels in the right ear and 58.75 decibels in the left ear, with 94 percent speech recognition in both ears using the Maryland CNC word list.  

Shortly after the effective date of the rating reduction, a March 2011 VA evaluation at the Santa Maria outpatient clinic appears to show speech reception scores of 92 percent in the right ear and 88 percent in the left ear, noting that "SRT" or speech reception thresholds were 35 bilaterally.  This report indicates that the NU-6 test, not the Maryland CNC test was used, and it was not adequate for rating purposes.

During the February 2009 VA (QTC) evaluation, the Veteran reported severe difficulty hearing and communicating, especially when talking to females or children, in situations with background noise, or while conversing on the telephone.

As summarized above, all of the objective testing based on pure tone thresholds and speech reception thresholds using the Maryland CNC test clearly shows a higher level of hearing functionality than the results cited by the RO in awarding the initial 100 percent rating based on an April 2004 VA examination report.

The evidence does not show an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work due to his hearing loss, as compared to his function at the time of the April 2004 VA examination that was the basis of the prior rating.  The Veteran and his wife are competent to report his observable hearing loss symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  They have made consistent and detailed statements regarding the nature and circumstances of his hearing loss difficulties, which the Board finds credible.  Such lay evidence, along with the medical evidence in treatment records and VA and private evaluations, has shown similar complaints.  


During the April 2004 VA (QTC) examination, the Veteran reported that his hearing loss had worsened over the past 6.5 years, and he had received hearing aids from VA that year, but that he took them out when the surrounding noise was too loud.  The examiner noted that he seemed to hear conversation at normal levels.  

In his June 2006 claim for TDIU, the Veteran asserted that he could not pass the driving test to be a passenger bus driver due to his hearing loss.  He and his wife reiterated this contention during the two Board hearings, explaining that the Veteran is not allowed to wear hearing aids while taking that employment test, and that he cannot hear noises coming from behind him such as people talking or sirens.   

The Veteran and his wife have stated repeatedly that he cannot hear well, including when she tries to speak with him, and that he cannot hear people talking behind him.  Although it is not documented in the treatment records, the Veteran and his wife have competently reported several times, including at the July 2014 hearing, that providers had said it was impossible for his hearing to have improved to a significant extent at his age.  Indeed, the test results do not show improvement.

Accordingly, regardless of the basis for the prior rating, the rating reduction was improper because there was no actual, sustained improvement in the disability level.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993) (holding that a rating reduction requires a determination that there was actual change in the disability).  The reduction is void ab initio and the appeal is granted to this extent.  This should not be deemed as determination with regard to error in the decisions that awarded the 100 percent rating.  That issue is not before the Board.


Dismissals

Because the rating reduction was improper and the prior rating, which is now 100 percent, must be restored, the Veteran's claims for an increased rating and for TDIU based on the same disability of hearing loss are moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of special monthly compensation based on 100 percent rating with a separate 60 percent rating based on a different disability).  

As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for these issues, and it is dismissed in this regard.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  


ORDER

The reduction of the disability rating for hearing loss from 100 percent to 0 percent, effective February 1, 2011, was improper, and the appeal is granted.

The issues of entitlement to an increased (compensable) rating for hearing loss and a TDIU are moot, and the appeal is dismissed in this regard.



________________________________     _________________________________
                      Mark D. Hindin		        Kalpana M. Parakkal
                  Veterans Law Judge		         Veterans Law Judge
            Board of Veterans' Appeals		    Board of Veterans' Appeals


_________________________________
James L. March
Chief Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


